Name: Decision of the EEA Joint Committee No 29/96 of 26 April 1996 amending Annex XVIII (Health and safety at work, labour law and equal treatment for men and women) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  marketing;  communications;  rights and freedoms
 Date Published: 1996-07-25

 25.7.1996 EN Official Journal of the European Communities L 186/82 DECISION OF THE EEA JOINT COMMITTEE No 29/96 of 26 April 1996 amending Annex XVIII (Health and safety at work, labour law and equal treatment for men and women) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XVII to the Agreement was amended by Decision of the EEA Joint Committee No 3/96 (1); Whereas Resolution 95/C 296/06 of the Council and of the representatives of the Governments of the Member States, meeting within the Council, of 5 October 1995, on the image of women and men portrayed in advertising and the media (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following point shall be inserted after point 21 (Council Directive 86/613/EEC) in Annex XVIII to the Agreement: 21 A. 495 Y 1110(02): Resolution 95/C 296/06 of the Council and of the representatives of the Governments of the Member States, meeting within the Council, of 5 October 1995, on the image of women and men portrayed in advertising and the media (OJ No C 296, 10 11. 1995, p. 15). Article 2 The texts of Resolution 95/C 296/06 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 May 1996, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 26 April 1996. For the EEA Joint Committee The President P. BENAVIDES (1) OJ No L 90, 11. 4. 1996, p. 41. (2) OJ No C 296, 10. 11. 1995, p. 15.